Citation Nr: 0019042	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-15 404	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
intervertebral disc pathology of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and E. B. 



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


REMAND

The issue before the Board is entitlement to a rating in 
excess of 40 percent for intervertebral disc pathology of the 
lumbosacral spine.  In his June 2000 hearing before the 
undersigned member of the Board sitting in Muskogee, 
Oklahoma, the veteran testified that he had been seen at the 
VA hospital in Bonham, Texas.  He said that he had been 
examined on January 3, 2000, or January 4, 2000, at that 
facility.  He testified that the examination lasted for about 
a half an hour.  However, a record of that examination is not 
presently associated with the claims file.  Because the VA is 
on notice that the veteran received treatment relative to his 
service-connected disability at a VA medical facility, the 
duty to assist arises under 38 U.S.C.A. § 5107 (West 1991).  
Thus, the VA has an obligation to obtain this records and 
associate it with the veteran's claims file.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).  At the time of 
the hearing, the veteran's representative agreed that this 
case had to be remanded to obtain the record of this 
examination, and the representative additionally requested 
that the veteran be afforded another examination.  

The veteran further stated that his back condition has 
worsened since his last VA examination.  The undersigned 
member of the Board indicated that another examination should 
be afforded the veteran in light of the reports of new 
symptoms.  The Board emphasizes that the veteran's claim is 
well grounded, and that the VA therefore has a duty to assist 
him in the development of his claim.  As such, the veteran 
should be given a VA examination, and the examination report 
from the January 2000 examination must additionally be 
associated with the claims file.  

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should obtain and associate 
the medical examination report performed 
in January 2000 at the VA hospital in 
Bonham, Texas.  

2.  The RO should schedule the veteran 
for an orthopedic examination to 
ascertain the extent and nature of 
pathology and symptomatology he currently 
is experiencing in his low back.  The 
claims file should be made available to 
the examiner prior to the examination, 
and the examination report must be typed.  
All tests and studies deemed necessary by 
the examiner should be performed.

3.  After the requested development has 
been performed, the RO should re-
adjudicate the veteran's claim in light 
of the new evidence.  If the claim is not 
decided in the veteran's favor, the RO 
must issue a supplemental statement of 
the case and afford the veteran and his 
representative the adequate amount of 
time to respond before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

